259 S.W.2d 225 (1953)
ALLEN
v.
STATE.
No. 26444.
Court of Criminal Appeals of Texas.
May 20, 1953.
Ayres K. Ross, Austin, for appellant.
J. B. Kershaw, County Atty., Bastrop, and Wesley Dice, State's Atty., of Austin, for the State.
WOODLEY, Judge.
The conviction is for carrying a pistol; the punishment a fine of $100.
Appellant waived a jury and was tried before the court.
The evidence shows without dispute that a pistol was found on the seat of appellant's truck when he was arrested at a filling station in Bastrop, after he had driven the truck from his home near Elgin and had stopped at the station. This proof was sufficient to sustain the trial judge's finding that appellant carried the pistol on or about his person.
The court was not bound by appellant's explanation of his purpose in having the pistol in his truck but had the right to accept or refuse to accept appellant's testimony as true. See Hutspeth v. State, Tex.Cr.App., 254 S.W.2d 130; French v. State, 126 Tex. Crim. 246, 70 S.W.2d 1002.
It follows that it is not necessary that we determine whether appellant's explanation was such as would, under Art. 484, P. C., if accepted as true, exempt him from prosecution for carrying a pistol.
The judgment is affirmed.